Citation Nr: 1824351	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-20 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss, and if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2018, submitted written correspondence in which he withdrew his hearing request.

The Board notes that the Veteran's claim of entitlement to service connection for tinnitus was granted in an April 2014 rating decision.  Thus, this claim is no longer on appeal and the Board does not have jurisdiction at this time.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2017).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative if further action is required on his part.


FINDINGS OF FACT

1.  In October 1983, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran did not appeal this decision and it became final.

2.  Evidence added to the record since the October 1983 rating decision relates to unestablished facts necessary to establish the Veteran's claim for service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The October 1983 rating decision, which denied the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C. 
§ 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  The criteria for reopening a claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

The Veteran's claim for service connection for bilateral hearing loss was initially denied by the RO in an October 1983 rating decision.  The Veteran did not appeal the decision on this issue, nor did he submit any relevant evidence within one year of the decision; therefore it is final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the October 1988 rating decision consisted of the Veteran's service treatment records.  The claim was denied because the Veteran's exhibited "normal hearing at separation from active duty.  There is no evidence of a head trauma or any other condition which may have caused defective hearing."

The evidence added to the record since the October 1983 rating decision, consists of outpatient treatment records, VA examinations, and private medical records.  This evidence is "new," as it was not previously submitted to agency decision makers. Some of it is also material as it relates to unestablished facts necessary to substantiate the claim.  Specifically, a report from a private audiologist states that the Veteran's sensorineural hearing loss in each ear, as well as constant tinnitus, was more than likely caused by his history of noise exposure while serving in the military.  Accordingly, the claim for service connection for bilateral hearing loss is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The appeal is granted to that extent only.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for bilateral hearing loss is reopened.  The appeal is granted to that extent only.  


REMAND

Although the Board regrets the delay, it finds that a remand is needed prior to adjudication of the Veteran's claim of entitlement to service connection for bilateral hearing loss.

The Veteran's DD 214 indicates his military occupational specialty (MOS) was that of electrical/mechanical equipment repairman.

The Veteran submitted records from his private audiologist in September 2011 which revealed a sloping, mild-to-moderate, sensorineural type hearing loss present in each ear.  The private examiner noted the Veteran's reported history of in-service noise exposure due to aircraft engine noise from jets.  The examiner opined that it was more likely than not that the Veteran's hearing loss was due to noise exposure in service.

In May 2012 the Veteran was afforded a VA hearing loss and tinnitus examination. The notes from the examination indicate that the Veteran reported a history of military noise exposure from jets in the course of his duties as an electrical/mechanical repairman.  The examiner reported that the test results were of poor reliability and not considered suitable for rating purposes, and did not furnish an opinion as to the etiology of the Veteran's hearing loss.

The Veteran underwent a second VA audiology examination March 2014.  The VA examiner stated that despite repeated attempts and reinstruction, the test results were not reliable and were not suitable for reinstruction.  The examiner noted that the Veteran reported exposure to military noise in service in the course of his duties working on jets and in the hangar, both with and without hearing protection.

The Board finds that, given the findings in the Veteran's private medical records and in fairness to the Veteran, that the Veteran should be afforded a final VA examination to attempt to obtain reliable audiometric results and determine whether he has a current hearing loss disability for VA purposes, and if so, whether such a disability is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, pertinent VA treatment records and associate them with the electronic file to the extent possible.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his claimed bilateral hearing loss.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran and his representative of such and provide him with an opportunity to submit those records directly.

3.  Schedule the Veteran for a VA audiology examination.  The electronic file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the electronic file, including the Veteran's private audiology records, and the Remand have been reviewed.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner is asked to provide opinions as to the following:

a) Does the Veteran have hearing loss in either ear?

b) If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss is related to in-service noise exposure, to include noise exposure the Veteran experienced in the course of his duties as an electrical/mechanical equipment repairman?

In providing this opinion, the examiner must recognize the fact that no diagnosis of hearing loss in service is not, by itself, a sufficient reason to deny service connection for hearing loss.

The examiner is advised that the term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the medical report the rationale for any opinion expressed, based on the reviewer's clinical experience, medical expertise, and established medical principles.  However, if the examiner cannot respond to an inquiry without resort to mere speculation, (s)he should so state, and further explain why it is not feasible to provide a medical opinion, stating what, if any, additional evidence would permit such an opinion to be made.

4.  Then, readjudicate the appeal.  If the benefit sought is not granted in full, furnish the Veteran a supplemental statement of the case and, after allowing an appropriate period of time for response, return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


